Citation Nr: 1222518	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for disc degeneration of the lumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case the Veteran asserts that he is entitled to a higher rating for his back disability.  

A September 2007 statement from Eric Freed, D.C., indicates the Veteran was referred for chiropractic treatment in July 2007.  The Veteran was treated with chiropractic manipulation to the lumbar, thoracic and cervical regions with electrical muscle stimulation.  The chiropractor reported the Veteran responded well to treatment and was released in August 2007 with near full range of motion with some complaints of stiffness.  Due to the degenerative changes present, the chiropractor recommended the Veteran seek treatment for residual stiffness and pain once a month.  VA has a duty to assist the Veteran in obtaining these records.  38 C.F.R. § 3.159(c)(i).   

The Veteran was afforded a VA examination of the back in October 2007.  The Veteran stated he had had severe back pain radiating down his left buttocks since June 2007.  He also accounted that he had some pain relief with use of a back brace, a heating pad, and chiropractic treatments.  Upon physical examination the Veteran experienced severe pain on right lateral flexion at 15 degrees and both left and right lateral rotation were limited at 15 degrees with pain.  At the same time, the examination failed to consider fully the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 in determining the degree of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds the examination inadequate for rating purposes. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of evaluation and/or treatment of the Veteran from Freed Chiropractic Clinic.

2.  Obtain any outstanding VA treatment records of the Veteran.  

3.  Then schedule the appellant for a VA examination to determine the severity of his service-connected back disability.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed. 

4.  After completing the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the back condition in light of all the evidence of record.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



